DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings submitted on July 23, 2019 do not have the requisite line quality.  In particular, the labels and reference numbers are not legible.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Nogues (US 4,332,567) in view of Sabin (US 6,575,756).  Nogues discloses in Figure 2 and at column 2, line 3 to col. 3, line 34 a mathematical teaching apparatus comprising a plurality of cube, square and rectangular-shaped manipulative elements which correspond to the elements recited in portions (a) through (e) of claim 1, and are coapable of being arranged in the manner recited in portions (a) through (e) of claim 2.  Nogues further discloses at col. 4, lines 3-16 that the blocks are intended to be used to represent various algebraic equations, including the equation (a+b)2 =a2+2ab+b2.   While Nogues does not disclose the provision of a cube and four rectangular prisms having relative dimensions corresponding to those recited in portion (f) of claim 1, this feature is known in the art.  Sabin discloses at Figure 3 and col. 40, lines 20-22 a mathematics teaching device comprising a cube element 10, and four rectangular prisms 10A having a length which is longer than a length of a side of the cube, and a width which is equal to that of the side of the cube.  While the breadth of the rectangular prism of Sabin is equal to the side of the cube, rather than lesser, the provision of a smaller breadth is considered to be an obvious variant, particularly given that Nogues discloses at Figure 2 a plurality of pieces 30 and 30A-H the provision of a more flat set of pieces which can be arranged on a surface in various ways to illustrate mathematical principles.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Nogues by providing additional pieces corresponding to those taught by Sabin for the purpose of providing a more comprehensive teaching device capable of being used for instruction in a wider variety of mathematical concepts.  With respect to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
April 29, 2021